Citation Nr: 0515668	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  02-19 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).   

Procedural History

The veteran served on active duty from July 1968 until 
February 1971.  Service in Vietnam is indicated by the 
evidence of record.  

In March 2001, the RO received the veteran's claim of 
entitlement to service connection of diabetes mellitus.  An 
August 2001 rating decision granted service connection of 
diabetes.  

In February 2002, the RO received the veteran's claim of 
entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus.  The 
July 2002 rating decision denied the veteran's claim.  The 
veteran disagreed with the July 2002 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal 
(VA Form 9) in November 2002.  

This matter was previously before the Board in October 2003.  
At that time it was remanded to the Agency of Original 
Jurisdiction (AOJ) via the VA Appeals Management Center (AMC) 
for further development.  In February 2005, the AMC issued a 
Supplemental Statement of the Case which continued to deny 
the veteran's claim.  The case has been returned to the Board 
for further appellate proceedings.  


FINDINGS OF FACT

1.  The veteran has been diagnosed with hypertension.  

2.  The medical evidence of record does not indicate that the 
veteran's hypertension is related to his service-connected 
diabetes mellitus.  


CONCLUSION OF LAW

Hypertension is not proximately due to or caused by service-
connected diabetes mellitus.  38 C.F.R. § 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection of 
hypertension.  Essentially, he contends that he has developed 
hypertension due to or as a consequence of his service-
connected diabetes mellitus.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the August 
2002 SOC and the February 2005 SSOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, letters were sent to the veteran in April 
2002, January 2004 and August 2004 which were specifically 
intended to address the requirements of the VCAA.  The April 
2002 letter from the RO explained in detail the evidence 
needed to substantiate his claims, such as private and VA 
medical records.  Specifically, the letter advised the 
veteran that in order to show entitlement to service 
connection claimed as secondary to another service-connected 
condition there must be evidence of "evidence of [the] 
claimed condition [and]...a relationship between the claimed 
condition and your service-connected condition".  Thus, this 
letter, along with the August 2002 SOC and the February 2005 
SSOC, not only notified the veteran of the evidence already 
of record, but also notified him specifically of the 
additional evidence that was needed in his case and what 
evidence was already of record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2002 letter, the veteran was informed that VA is responsible 
for getting records from "Federal agencies."  The letter 
further advised that VA would make "reasonable efforts to 
help you get the evidence necessary to support your claim.  
We will try to help you get such things as medical records 
[or] employment records."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its April 2002 letter that he 
was responsible to provide "enough information about these 
records so that we can request them from the person or agency 
who has them.  It's still your responsibility to make sure 
that we receive all requested records that aren't in the 
possession of a Federal government department or agency."  

The April 2002 letter from the RO to the veteran specifically 
notified him that VA was responsible for obtaining relevant 
records from any federal agency.  The veteran was informed 
that VA would make reasonable efforts to obtain relevant 
records not held by a federal agency.  The veteran was 
informed of the actions he was to take to ensure that the 
record was complete, to include completing consent forms and 
providing information to the RO so that all-relevant evidence 
could be obtained.  [See the April 2002 letter, pages 1,2.]

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The April 2002 letter directed the 
veteran to "tell us about any additional evidence or 
information that you want us to try and get for you.  Send us 
the evidence we need as soon as possible..." This complies 
with the requirements of 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that the April 2002 letter expressly notified 
the veteran and his representative that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The Board 
additionally notes that the fact that the veteran's claim was 
adjudicated by the RO in July 2002, prior to the expiration 
of the one-year period following the April 2002 VCAA letter, 
does not render the RO's notice invalid or inadequate.  The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit the VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.  In this case, the letter sent to the veteran 
expressly notified him that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  

One final comment regarding notice is in order.  The Board 
has considered the requirements of Pelegrini v. Principi, 
17 Vet. App 412 (2004).  However, the veteran's claim was 
first adjudicated in July 2002, after the veteran had 
received VCAA notice in April 2002.  Moreover, the claim was 
subsequently adjudicated by the AMC via the February 2005 
SSOC, after the veteran had been provided with opportunity to 
respond to requests from VA for additional evidence and 
argument.  Thus, any concerns expressed in Pelegrini do not 
apply.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all available relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, private 
medical records and VA treatment records.  Pursuant to the 
October 2003 Board remand, the matter was referred for a VA 
medical nexus opinion in November 2004.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been provided with ample opportunity to 
submit evidence and argument in support of his claim.  The 
veteran advised in his November 2002 substantive appeal that 
he did not desire to have a hearing.  See 38 C.F.R. § 3.103 
(2004).  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310 (2004); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993). 

In order for service connection to be granted on a secondary 
basis, three elements must be present: evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service- connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Factual Background

VA medical treatment records from November 1995 through 
August 2004 indicate that the veteran has been diagnosed with 
hypertension and diabetes.  

As has been noted in the Introduction, service connection was 
granted for diabetes mellitus in August 2001 based upon 
certain presumptions applicable to veterans who served in 
Vietnam.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307, 3.309 (2004).  

January 2003 treatment records from a private hospital 
document diagnoses of hypertension and diabetes; no 
connection was noted.  

In November 2004, pursuant to the Board's October 2003 
remand, the veteran's claims folder was referred to for 
review for a VA medical opinion.  The medical opinion 
indicated that the veteran's hypertension "is not likely" 
to be related to his service-connected diabetes.  
Specifically, the opinion noted that the veteran's medical 
records, including July 2004 laboratory results indicated 
that the veteran's diabetes did not include renal 
involvement.  The opinion concluded that "it is well 
documented in the literature that hypertension cannot be 
connected to diabetes without renal involvement."  

Analysis

The veteran contends, in substance, that his hypertension 
developed secondary to his service-connected diabetes and 
that service connection for hypertension should be granted on 
that basis.  

The Board observes in passing that the veteran has not 
contended, nor does any evidence of record suggest, that the 
claimed hypertension is directly related to the veteran's 
military service.  Accordingly, the Board's discussion will 
be focused exclusively on the matter of secondary service 
connection. 

As discussed above, in order to prevail on the issue of 
entitlement to secondary service connection, the following 
analysis applies.  There must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, supra.

With respect to element (1), current disability, medical 
records clearly indicate a diagnosis of hypertension.  
Element (2) is also satisfied; service connection is in 
effect for diabetes mellitus.  

Moving to crucial element (3), medical nexus, the Board notes 
that there is of record only one competent nexus opinion, the 
November 2004 VA medical opinion which states the medical 
reviewer's conclusion that the veteran's hypertension is not 
related to diabetes.  The VA medical opinion was obtained by 
a competent medical practitioner and was made with reference 
to the veteran's entire file, to include records of VA 
treatment and private hospital treatment.  Based upon her 
review of those documents, the VA medical practitioner 
concluded that the medical evidence of record did not 
indicate that the veteran's diabetes included symptoms of 
renal involvement.  As renal involvement was not supported by 
medical findings, the opinion concluded that the veteran's 
hypertension was not likely to be related to service-
connected diabetes.  

The remaining medical evidence of record, including reports 
from the veteran's private hospital as well as from the VA 
treatment records, does not indicate a relationship between 
the veteran's diabetes and his hypertension.  

The only evidence of record purporting to relate hypertension 
to the veteran's service connected diabetes emanates from the 
veteran himself.  To the extent that the veteran himself is 
seeking to provide a medical opinion on this point, the Board 
notes that it is now well-settled that a lay person, such as 
the veteran, is not a competent source of medical evidence 
establishing a specific diagnosis or etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board observes, as is documented in the VCAA discussion 
above, that the veteran has been accorded ample opportunity 
to submit competent medical evidence in support of his claim.  
See 38 C.F.R. § 5107(a) [a claimant has the responsibility to 
repent and support a claim for VA benefits].  

Because there is not of record competent medical evidence 
relating the veteran's hypertension to service-connected 
diabetes, element (3) is not met.  On that basis the claim 
fails.  

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence of record is 
against the veteran's claim.  The benefit sought on appeal is 
accordingly denied.  




ORDER

Entitlement to service-connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus, is 
denied.  




	                        
____________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


